Title: To Thomas Jefferson from Lanchon Frères & Cie., 23 November 1787
From: Lanchon Frères & Cie.
To: Jefferson, Thomas


L’Orient, 23 Nov. 1787. Acknowledge TJ’s letter of 9 July; are sorry they did not see him when he was in L’Orient; are always glad to supply information on commerce. This port handles most of the American trade with France; nearly forty American vessels have entered L’Orient this year, many of them “on their Ballast from Spain and Ireland, coming chiefly for Salt here for the New England Fisheries.” L’Orient is a preferred port because it is a free port and has a particularly safe harbor, “even to Ships of the greatest burthen”; its situation renders it most advantageous for American products, especially tobacco, “4 a 5000 Hogsheads of it being Carried annually from hence to Ireland by Smugglers.” Are eager to promote American trade and, therefore, present “a General Complaint of the American Captains” who wish to employ “English Brokers only when they Want them, their fees being the heaviest of our port Charges”; the brokers do nothing but clear the ships in and out of port “which they could do without them”; hope this abuse to trade can be stopped. “Motives of personal Consideration prevented this letter from being Signed, and would have been suppressed was not the writer prompted by a Wish to Serve the Interest of America to send it without a signature.” Further information may be obtained from “Mr. Ast the young man lately in the Employ of Mr. Barclay and now Clerk of Messrs. Lanchon Brothers & Co. here.”
